FILED
                             NOT FOR PUBLICATION                            AUG 21 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DOUGAL SAMUELS,                                  No. 13-16044

                Plaintiff - Appellant,           D.C. No. 1:10-cv-00585-GSA

  v.
                                                 MEMORANDUM*
PAM AHLIN, Director, Coalinga State
Hospital; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                             Submitted August 13, 2014***

Before:         SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Dougal Samuels, who is civilly committed in the State of California, appeals

pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Samuels consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging federal and state law claims in connection with contracting valley fever.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Samuels’s Americans with Disabilities

Act (“ADA”) claims because Samuels failed to allege facts showing that

defendants discriminated against him because of a disability. See Simmons v.

Navajo County, Ariz., 609 F.3d 1011, 1021-22 (9th Cir. 2010) (setting forth

elements of ADA claim and explaining that “[t]he ADA prohibits discrimination

because of disability, not inadequate treatment for disability”).

      The district court properly dismissed Samuels’s equal protection claim

because Samuels failed to allege facts showing that he was discriminated against

because of his membership in a protected class, see Furnace v. Sullivan, 705 F.3d
1021, 1030 (9th Cir. 2013), or that he was treated differently than similarly situated

individuals, see Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 601-02 (2008).

      The district court properly dismissed Samuels’s medical care claim because

Samuels failed to allege facts demonstrating that defendants were personally

involved in the alleged violations, or that there was a causal connection between

their conduct and the alleged violations. See Starr v. Baca, 652 F.3d 1202, 1207-


                                           2                                   13-16044
08 (9th Cir. 2011) (discussing the requirements for establishing supervisory

liability).

       However, dismissal of Samuels’s safe conditions claim was premature.

Samuels alleged that defendants knew of the life-threatening risk of building

Coalinga State Hospital in a highly endemic area for valley fever, but nonetheless

approved or failed to stop the facility’s construction. These allegations, liberally

construed, were “sufficient to warrant ordering [defendants] to file an answer.”

Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012); see also Youngberg v.

Romeo, 457 U.S. 307, 315 (1982) (a civil detainee’s right to safe conditions is

protected by the Due Process Clause); Ammons v. Wash. Dep’t of Soc. & Health

Servs., 648 F.3d 1020, 1029-30 (9th Cir. 2011) (setting forth objective test, which

does not require subjective awareness of risk; thus, “in the face of known threats to

patient safety, state officials may not act (or fail to act) with conscious

indifference, but must take adequate steps in accordance with professional

standards to prevent harm from occurring” (citation and internal quotation marks

omitted)).

       Finally, Samuels is not barred from bringing suit against the members of the

Fresno County Board of Supervisors in their official capacity. See Greater L.A.




                                            3                                   13-16044
Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir. 1987) (“The

[E]leventh [A]mendment does not bar actions against cities and counties.”).

      Accordingly, we reverse the district court’s judgment as to the safe

conditions claim, and remand for further proceedings.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         4                                    13-16044